



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Dolbeck, 2021 ONCA 797

DATE: 20211108

DOCKET: C69412

Tulloch, Hourigan and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Leslie Scott Dolbeck

Appellant

Daniel Leslie Scott Dolbeck, acting in person

Michael Crystal, appearing as duty counsel

Avene Derwa, for the respondent

Heard and released orally: November 3, 2021 by
    video conference

On appeal from the sentence imposed on March 11, 2021 by
    Justice Robert Gee of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals his sentence. He advances two grounds of appeal.

[2]

First, he submits that the sentencing judge failed to consider
Gladue
factors in fashioning a fit sentence.
[1]
Second, he submits that the trial judge erred in his calculation of
Duncan
credits.
[2]


[3]

With regard to the
Gladue
ground of appeal, in this case there
    was an express waiver of a
Gladue
report. Such a waiver is permitted
    under
Gladue
and related jurisprudence. In any event, given the
    appellants lengthy criminal record and the very serious charges under consideration
    by the court, we are not satisfied that a consideration of the
Gladue
factors, expressly waived by the appellant, would have had any impact on his
    sentence.

[4]

Regarding the
Duncan
credits, a careful review of the
    sentencing judges reasons for sentence reveals that he gave enhanced credit for
    the harsh conditions at Maplehurst during the appellants incarceration there.
    The determination of the amount of credit to be given for such conditions is within
    the discretion of the trial judge and there is no basis to interfere with his
    calculation of the credit.

[5]

In our view, there was no error in principle committed by the sentencing
    judge and the sentence was fit. Accordingly, leave to appeal sentence is
    granted, but the sentence appeal is dismissed.

M. Tulloch J.A.

C.W. Hourigan J.A.

Harvison Young J.A.





[1]

R. v. Gladue
, [1999] 1 S.C.R. 688.



[2]

R. v. Duncan
, 2016 ONCA 754.


